DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claim(s) 1-15, 17-18, 20-21, 26-33, drawn to a self-foaming composition comprising ivermectin, in the reply filed on 10/18/2019 remains acknowledged.
Applicant’s election without traverse of:
(i-a) sodium bicarbonate as the gas-generating agent;
(i-b) citric acid/sodium citrate buffer, as the agent for activating the gas-generating agent;
(i-c) humectants as genus of additional active agent (claim 17), and propylene glycol as a representative species;

Claims 3, 4, 8, 13, 26, 27, 30 and 32 reading on the elected composition;
(ii-a) a gel, as the form of intermediate composition A;
(ii-b) a gel, as the form of intermediate composition B;
And
(iii) treatment of inflammatory skin pathologies, as the intended use, and rosacea as a single skin pathology (claim 33);
Claims 1-15, 17-18, 20-21, and 26-33 read on the elected species,
in the reply filed on 10/18/2019 remain acknowledged.
Claims 16, 19, 22, 24-25, 36-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2019.
Claims 3, 10, 26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2019.  Claim 3 has been amended to require a foaming surfactant, which was not an elected component.  Accordingly, claim 3 is among the withdrawn claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 11-15, 17, 21, 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 confusingly utilizes conflicting transition language.  In line 2, the claimed “composition … consisting of: (a) …, (b) …, (c) …, and (d)…” components. Component (c) ivermectin is contained in composition(s) (A) and/or (B).  The excipient(s) listed in (d) is also present in composition(s) (A) and/or (B).  However, within (a) and (b) the claim recites “at least one intermediate composition B [or A] comprising …”.  Thus, the claim includes multiple instances of open construction (comprising; dependent claim 17 also recites comprising language) nested within the closed construction (consisting of).  These two appear to conflict.  Thus, it is confusing whether the claim is limited to only the recited ingredients, or is simply limited to the recited two or more intermediate compositions: (a) at least one intermediate composition B and (b) at least one intermediate composition A.  
For the purpose of applying prior art, the Examiner presumes two compositions, A and B (or for the embodiments of more than two A and/or B, where each additional composition satisfies the (a) and (b) requirements for intermediate composition A or B) is the intent of the limitation “consisting of”; i.e., there are no additional components to these recited intermediate compositions permitted by the closed language of line 2.  The 

Amended claim 1 is further confusing: the claim recites “a self-foaming composition”, but then requires at least one composition B and at least one composition A.  The 2nd to last line now requires intermediate compositions A and B to be “separately contained”.  It appears that the intended “composition” being covered by the claims is a combination of at least one composition A and at least one composition B, in two separate containers, i.e., before mixing, gas generation and self-foaming occurs.  In contrast, the preamble of the composition appears to be singularly claimed (which does not use kit-type language).  Accordingly, two different constructions emerge out of this consideration; it is not clear whether “intermediate” (lines 3, 8) and “separately contained”, is intended to be prior to mixing and prior to the gas being generated (last two lines) (in which case, intermediate term is confusing), or the “intermediate” is intended to be a limitation that the two separated compositions are prior to that being claimed; i.e., the covered composition is the mixed self-foaming composition that occurs 
For the purpose of applying prior art, either construction may be applied.

The Examiner did not identify description of “derivatives” of sclerotium gum in the disclosure.  It is not clear what materials are embraced by this ambiguous language or how close to sclerotium gum the structure is required to be, to fall within the metes and bounds of “derivatives” (claim 1, lines 6, 10-11).

Claim 30 is further confusing, in that the composition as claimed in claim 8 could be construed as referring to the overall self-foaming composition, or alternately, to the intermediate composition B (recited in claim 8).  It is not clear which composition is intended by “the composition” of claim 30.  The Examiner presumes composition B satisfying the basic pH satisfies the claim for the purpose of applying prior art.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 11-15, 17, 21, 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Examiner’s review of the specification failed to identify disclosure of “derivatives” of sclerotium gum.  Thus, the amendment to claim 1 introduces New Matter.  

Response to Arguments
Applicants' arguments, filed 12/2/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 8, filed 12/2/2020, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in view of the claim amendment removing the phrase “
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 4-9, 11-15, 17, 21, 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manetta et al. (US 2015/0306124 A1) in view of Inamoto et al. (US 2013/0244976 A1; IDS reference).
The Examiner has noted above that the amendment to claim 1 confusingly nests open construction (comprising) multiple times within closed construction (consisting of).  For the purpose of applying prior art, the Examiner has construed the language as requiring two (or more) unique “intermediate” compositions satisfying the B and A limitations: each comprising the recited ingredients: 
1) (a)(i) intermediate composition (B) requires a gas-generating agent; e.g., Applicant elected sodium bicarbonate; claim 6, 28, generating CO2, as required by claim 5; 
2) (b)(i) intermediate composition (A) requires an agent for activating the gas-generating agent; e.g., Applicant elected sodium citrate/citrate buffer; claim 9, 11, 31; 
3) for each intermediate composition (B) and (A) at least one of the recited gelling agents under each of (a)(ii) and (b)(ii) is required; and 
4) at least one of the pharmaceutically acceptable excipients (d) is required in at least one of intermediate composition (A) or (B).  

Manetta teaches dermatological conditions/afflictions such as, inter alia, Applicant elected rosacea are treated by topically applying onto the affected skin a topical pharmaceutical composition which comprises a thus effective amount of ivermectin (abstract; reading on required component (c) of claim 1).  A claimed formulation includes Applicant elected [(iii) humectant] propylene glycol (instant claim 17) and is in Applicant elected gel form (claim 39, 51); propylene glycol is preferable solvent / propenetrating agent, and is present in all example preparations ([0048], Table 1).  The composition in the form of a gel or a foam (claims 40-42, 51-52).  Claimed Applicant elected gelling agents include xanthan gum (claim 54, [0052]; instant claim 1, (a)(ii) & (b)(ii)). pH regulators may be contained ([0056], [0061]). A preferable pH range from 6.0-6.5, with verification of natural pH in the mixture and correction with neutralizing agent [0074]; sodium hydroxide was used in examples to adjust pH; very good chemical stability of ivermectin in the compositions were demonstrated from pH 4.0-6.28 [0127]-[0128]  (the Examiner notes that minor changes in pH are seen from T0 to T1 to T2, with the largest change at pH 4.0; the skilled artisan would have been motivated to study effect of pH, with pH buffering as an approach to minimize changes in pH; highest retained concentrations of active agent are found at endpoints of the pH range studied, including 6.28; changes in pH taken together with stability as a function of pH favor the higher end of the range studied).  Applicant elected citric acid (monohydrate form) is used in all examples.  Thus, Manetta clearly establishes that a inter alia, rosacea.  Regarding the instant “for rinse-off topical application”, the forms taught are topical.  Absent evidence to the contrary, the “rinse-off” limitation is construed as characteristic of these topical formulations (even if scrubbing / soaping, etc. is involved in the rinsing-off process).
Regarding claims 3-4, 27, Manetta does teach surfactants for forming an emulsion, when an emulsion is the selected form ([0015]-[0018]), but there is no teaching that the surfactants utilized are “foaming”, selected from any of the choices of amended claim 4 (i.e., the presence of these surfactant-emulsifiers is consistent with the further comprising components that explicitly include surfactants, of instant claim 18).  Thus, the Examiner considers Manetta to satisfy the language of claims 3-4 & 27.
Regarding claims 9, 12-13, the examples contain citric acid (an acid) at 0.05 %, and pH is in the acidic range.  Thus, the limitations of these claims are construed to be met by the examples.
Manetta does not teach Applicant elected sodium bicarbonate (required by claim 28) or any component designated as a “gas-generating” agent, required by claim 1 (a)(i) (While citric acid is taught, it is not explicitly recognized as an agent to activate a gas-generating agent).  Manetta does not teach intermediate composition B (if claim 1 is construed to require separate “intermediate” compositions are present; a point still ambiguous).  Manetta does not teach the structure of the foaming materials taught, or that carbon dioxide is the gas that generates the foam form taught, required by claim 5.  The skilled artisan would have been motivated to look to other teachings relevant to 
Inamoto teaches a foam-type external skin preparation for exhibiting an amount of and a retention of carbon dioxide foam appealing to the eye of the user, as well as good usability, such as preventing the preparation from sagging from the skin (abstract).  The foam-type external skin preparation of the present invention can be used as a clinical therapy preparation [0132].  It is preferable that the foam-type external skin preparation of the present invention be applied to a form in which at least two preparations of a preparation A containing carbonates, and a preparation B containing a water-soluble acid are mixed before use [0069] (the Examiner notes that “A” and “B” are reversed from the designations of instant claim 1).  Carbonates encompass carbonates and bicarbonates; examples include Applicant elected sodium bicarbonate, as particularly preferred in terms of foaming characteristics [0048].  A water soluble acid has an action of generating carbon dioxide as a gas component for formation of foam by reaction with a carbonate or bicarbonate (i.e., an agent for activating the gas-generating agent, [0052]).  Acids include Applicant elected citric acid; a hydroxy acid such as Applicant elected citric acid, is further preferable in terms of affinity during mixing in a final composition [0053].  Citric acid is claimed (claim 8).  In terms of uniformity of physical properties, a polyhydric alcohol may be present [0056]-[0057].  Examples include Applicant elected propylene glycol, which is among particularly preferable in terms of availability and addition of sense of use [0058].  Propylene glycol is among four polyhydric alcohols claimed (claim 10), which would have been obvious to include. 
It would have been obvious to one of ordinary skill in the art to utilize the gas-generating system taught by Inamoto to prepare the foam formulations of Manetta.  Because Manetta teaches solutions of pH 6.0 using citric acid and including propylene glycol give stable solutions of ivermectin, it would have been obvious to utilized materials with an acidic pH (e.g., in the acidic pH 4-6 range) containing ivermectin and the citric acid component B of Inamoto (corresponding to claim 1 intermediate composition A) and to incorporate xanthan gum as a gelling agent.  It would also have been obvious to prepare sodium bicarbonate containing composition A of Inamoto (corresponding to claim 1 intermediate composition B) as a gas-generating material, and to incorporate xanthan gum as a gelling agent.  Addition of other excipients, such as propylene glycol, a humectant, would have satisfied the required components of claim 1.  Combination of the two parts would have produced the foam materials taught by Manetta, rendering obvious the instant claims 1, 5-6, 8-9, 11, 13, 21, 27-28, 30-33.  The formulation would be considered a medicament, useful for treating Applicant elected skin pathology, rosacea.
Regarding the foaming surfactants exclusion (claims 4, 27), the skilled artisan would have been motivated to utilize the foam components of Inamoto in place of the 
The amount of sodium bicarbonate used in Example 1 (Table 1) of Inamoto is 1.0%, and would have rendered obvious utilization of this amount, reading on claim 7.  The amount of sodium bicarbonate used in Examples of Table 7 (Examples 5-1, 5-3 to 5-5 use 3.0 % sodium bicarbonate, rendering obvious utilization of this amount, reading on claims 7, 29.  
Regarding the amount of citric acid required by claim 12, Example 1 (Table 1) of Inamoto teaches citric acid at 50%, which would have been an obvious starting point to include citric acid (or Applicant elected equivalent citric acid + sodium citrate), rendering the broad range of claim 12 prima facie obvious.  
Regarding the elected gels of claims 14-15, because gels are taught by Manetta, gels would have been an obvious choice for the individual two formulations A and B, prior to mixing, rendering claims 14-15 obvious.  
Regarding Applicant elected propylene glycol as humectant, this component is taught by both references (as a solvent for ivermectin by Manetta, and for uniformity of physical properties by Inamoto), and would have been obvious to include, in part to assure sufficient solubility of ivermectin in the intermediate composition A and the foam resultant and for uniformity, rendering claim 17 obvious (and reading on the (iii) humectant excipient category of claim 1(d)).  
Regarding Applicant elected xanthan gum (a gelling agent), this material is taught by each reference (used in Examples 4-1 to 4-5 of Inamoto, and taught as a 
	Regarding the elected citric acid plus sodium citrate buffer (claims 11, 31), Manetta clearly teaches citric acid (monohydrate) in each of the example formulations, but does not explicitly mention addition of sodium citrate to the solutions prepared.  The examples each use sodium hydroxide to adjust pH to 6.0 (within the range of instant claim 32, reading on the acidic range of claim 13, [0107]) or 6.3 +/- 0.3 [0123].  The skilled artisan would have recognized that, when dissolved in water, citric acid + NaOH used to adjust to a given pH results in neutralizing H+ groups present when the acid is dissolved in solution.  See: Wikimedia Commons; “Citric Acid Speciation”; https://commons.wikimedia.org/wiki/File:Citric_acid_speciation.png; accessed 1/10/2020:

    PNG
    media_image1.png
    248
    242
    media_image1.png
    Greyscale

From this species diagram, the various protonated species of citric acid in solution varies with pH.  Dissolution of citric acid (depicted here as AH3), and adjusting to pH 6 gives a mixture of mostly AH2-, some A3- and a small amount of AH2- (with Na+ ions to neutralize; H+ + OH- form water, already in the solution).  The skilled artisan would have 3) + sodium citrate (NaAH2) (which sum to the same mole amount as citric acid in the example) + a smaller amount of NaOH to adjust to the same pH (say 6.0).  Thus, the skilled artisan would have considered addition of citric acid + sodium citrate (i.e., as a buffering system) + smaller amount of NaOH, adjusted to the same pH to be an obvious alternate way to prepare the same solution.  Thus, a mixture of citric acid + sodium citrate as a buffer system + smaller amount of NaOH (decreased by molar amount of sodium citrate present) is alternatively obvious over the citric acid + NaOH to adjust to pH values taught.  Alternatively the two may be considered equivalent, at a minimum obvious over each other.
The skilled artisan would have recognized that each of sodium bicarbonate or sodium carbonate are well known as alkaline materials.  Dissolution of these components in solution would have given alkaline (basic) composition (in the pH range 7.01-12, reading on claims 8, 30), absent evidence to the contrary.

Applicant argues:
As Applicant's previously argued, the mere mention of "foams," alone, cannot constitute any guidance as to why one of ordinary skill would have been motivated to select this vehicle to deliver ivermectin. See Response filed April 23, 2020. Manetta devotes none of its disclosure to the topic, leaving one of ordinary skill in the art without a clue as to how or why she should formulate ivermectin into any foaming compositions, let alone a two-component self-foaming system as claimed. 
Ostensibly for this reason, the Examiner cites Inamoto as teaching "foam-type external skin preparation[s] exhibiting an amount and retention of carbon dioxide foam appealing to the eye of the user." Inamoto, at para. [0010]. But Inamoto is silent on ivermectin, and the two exemplified ingredients which might be considered active ingredients (dipostassium glycyrrhizate and tocopherol) have no connection to ivermectin. See id. Tables 5, 7. So even if the person of ordinary skill would have looked to 
Still further, Inamoto teaches "hydrophobically modified alkyl cellulose as an essential component." Inamoto, e.g., Abstract, paras. [0013], [0027], claim 1 (emphasis added). Thus, a person of ordinary skill in the art would not have found any motivation in Inamoto to formulate a "foam-type external skin preparation exhibiting a ... retention of carbon dioxide," without a hydrophobically modified alkyl cellulose-as with the claimed compositions. There simply would have been no technical underpinning for a reasonable expectation of success. 
In the Office Action, the Examiner asserts that the claim amendments presented in Applicant's previous Response, reciting "wherein the gelling agents do not comprise cellulose or cellulose derivatives" fail to exclude the "hydrophobically modified alkyl cellulose" required by Inamoto. In effect, the Examiner argues that "HPMC is a derivative of cellulose, and is, itself excluded. But further derivatization of HPMC, a 'derivative' of a cellulose derivative, is not considered to be excluded." Office Action, at 14-15. Thus, the Examiner's position is that the amendments exclude "derivatives of cellulose" but not "derivatives of derivatives of cellulose." 
Applicant finds it difficult to understand how a derivative of a derivative "X" can fall outside the ambit of a derivative of "X." In fact, logic dictates that a "derivative of a derivative" is still a "derivative." Nevertheless, in an effort to sidestep this linguistics issue, Applicant has further amended the claims to exclude-by virtue of "consisting of' language-the "hydrophically modified alkyl cellulose" that is "essential" to Inamoto. Thus, a person of ordinary skill in the art would not have looked to Inamoto, nor would she have derived any reasonable success regarding the claimed compositions from Inamoto.  

This is not persuasive.
The single word, “foam” is a teaching by Manetta of foam formulations.  This does not “require motivation to select”.  It is not relevant that Inamoto does not teach 
The skilled artisan would have looked to other references discussing preparation of foams, to prepare this type of formulation.  Inamoto is clearly drawn to foam technology, and uses a two composition system, to generate carbon dioxide gas upon mixing to generate a foam.  Thus, the combination would have been appropriate.
See MPEP 2123 (I), which indicates patents are relevant as prior art for all they contain: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Regarding "hydrophobically modified alkyl cellulose as an essential component" [0027] taught by Inamoto, Inamoto teaches this component to have excellent retention of carbon dioxide foam and improved sense of used such as prevention of the preparation sagging from the skin [0027].  The Examiner construes this material as falling within at least the class of (xvi) stabilizers (based on the clear improvement of the foam structure; i.e., retention of CO2 and prevention of sagging).  
SANGELOSE available from Daido Chemical Corporation is an example (preferred) [0044] & examples.  The webpage from Daido for the preferred material SANGELOSE® (http://en.daido-chem.co.jp/topics/view/2; accessed 3/31/2021) indicates: SANGELOSE® is a new type of cellulose ether in which hydroxypropyl methylcellulose (HPMC), a derivative of cellulose (pulp), is modified with a stearyl excellent surface activating properties and thickening properties. SANGELOSE is widely used in pharmaceutical and cosmetic gels, creams and alcohol preparations to provide smoothing effects and increase viscosity. The “smoothing” effect of the stearyl group also promises the use of SANGELOSE in haircare products to improve texture as a replacement for silicone.   Thus, SANGELOSE is also a (xxii) surfactant (excellent surface activating properties), and a (xix) thickener, and likely falls into claimed classes of (xxxi) softeners (smoothing effect), non-foaming emulsifying agents (the compound captures CO2, not itself foaming), and (lii) nonionic emulsifiers, if not additional recited excipient categories.
Accordingly, the claims embrace this material as a recited pharmaceutically acceptable excipient present in intermediate composition(s) A and/or B.  In addition, even if this material were not considered to fall within one of the 53 classes of compounds of claim 1, it is still not excluded, in view of the open (comprising) language of claim 1, lines 3 & 8.
Regarding the arguments about "wherein the gelling agents do not comprise cellulose or cellulose derivatives", these arguments are moot in view of the deletion of this limitation from the claims.
Regarding the disclosed properties of the foams Applicant further argues:
Instead, only the present inventors have discovered self-foaming ivermectin compositions as claimed which are chemically and physically stable and achieve dense and stable foams. In fact, the compositions are physically stable for at least three months, and the ivermectin contained therein is chemically stable for at least two months (or longer) at room temperature and 40°C. See Specification, Tables Ia-Ie, pp. 29-32. The foams produced therefrom are dense, stable, and maintain their volume after intermediate compositions A and B are completely mixed. See id. p. 27, line 15 - p. 28, line 8, Example 2, 

Regarding the argued stability, the Examiner notes that Manetta points out that the formulations therein “exhibit very good stability” [0010].  Excellent foaming is taught by Inamoto (see examples).  Thus, it is not clear that the argued results are actually unexpected.  The burden is on Application to establish results are both unexpected and significant (MPEP 716.02(b)(I)). This burden has not been met by advancing mere argument.  
It is noted that each tested example corresponds to specific combination of ingredients, each at specific amounts.  There is no claim commensurate in terms of the combination of ingredients of the examples tested, or in terms of amounts of each ingredient.  MPEP 716.02(d) requires unexpected results to be commensurate in scope with claimed invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  This is not currently the case.
There also does not appear to be any comparison to the closest prior art (Manetta formulations, that show very good stability, or Inamoto examples, which show excellent foaming.) See MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).  There is no comparison with disclosures of Manetta or Inamoto.  There are no explanations about deviations from reference disclosure.  This was previously noted; explanation of the deviation is required. 
Thus, Applicant has not satisfied the burden to satisfy requirements for secondary considerations effective to overcoming the prima facie case of obviousness.  Accordingly, the rejection has been maintained, as modified herein to address the claim amendments.

Claims 1, 4-9, 11-15, 17, 21, 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manetta et al. (US 2015/0306124 A1) in view of Inamoto et al. (US 2013/0244976 A1; IDS reference) as applied to claims 1, 4-9, 11-15, 17-18, 21, 27-33 above, and further in view of Vaslin et al (WO 2003/030664 A1; 2003; English version obtained from Google Patents, https://patents.google.com/patent/WO2003030664A1/en; accessed 8/3/2020).
This rejection is set forth in view of compact prosecution noting a prior argument that the derivative of HPMC taught by Inanoto is excluded from the instant claims, as falling within “cellulose derivatives”.  While this language is no longer excluded, current arguments are based on this material also being excluded.
The teachings of Manetta and Inamoto are set forth above, together with reasons that the instant claims would have been obvious (utilizing HPMC stearoxy ether).  Hydroypropyl methylcellulose stearoxy ether is taught as an essential component by Inamoto.  Applicant argues this compound is excluded from the instant claims.
Vaslin teaches use of Applicant elected xantham gum and galactomannan or glucomannan as a soft foam stabilizer and the foams based on said composition (title).  The invention proposes to use as a stabilizer for soft foams a composition based on xantham gum and at least one galactomannan or a glucomannan (2/11, near bottom).  The foams stabilized by the use of the composition according to the invention have a continuous phase which is a gel (4/11, near bottom).  The abovementioned stabilizing compositions can be used inter alia, in cosmetic (construed as topical) and pharmaceutical foams (construed as carriers for a pharmaceutically active compound) (5/11, 4th paragraph). The foams are produced according to the conventional methods of manufacturing these (5/11, 7th paragraph).  The stabilizer according to the invention has surprising resistance to shearing during the expansion operation, performing better than systems made from gelatin, and retains its elasticity even after strong shearing (7/11; paragraph after table entries).  This is construed as forming stable foams.
It would have been obvious to one of ordinary skill in the art, making a foam taught by Manetta, to look to Inamoto for the technology of foam formation from two 
It is noted that this obvious alternative to the formulation obvious in the earlier rejection would not contain the argued cellulose derivative (or derivative of a cellulose derivative), which would have been replaced by Applicant elected xanthan gum, functioning for the same purpose taught for HPMC stearoxy ether.

Applicant argues:
Vaslin fails to cure the deficiencies of Manetta and Inamoto, and the Examiner does not allege otherwise. This reference concerns only a particular combination of gelling agents used as soft foam stabilizers in the food industry-namely, "xanthan gum and at least one galactomannan or one glucomannan." E.g., Vaslin, claim 1 (emphasis added). In other words, even assuming that one of ordinary skill in the art would have looked to Vaslin for guidance in formulating a self-foaming cleansing composition for treating dermatological conditions, she would not have found any guidance in Vaslin for using xanthan gum as a gelling agent in the absence of at least one galactomannan or one glucomannan. The claims, however, do not permit this combination. Thus, one of ordinary skill in the art would have 

This is not persuasive.  
The Examiner disagrees that galactomannans and glucomannans are somehow excluded from the claims (apparently resting on the closed “consisting of” language of claim 1, line 2).  As pointed out above, the nested open (comprising) construction for (a) and (b) of claim 1, within the closed language of line 2, has been construed to require at least one intermediate composition B (but two or three or more can also be present), and at least one intermediate composition A (but two or three or more can also be present); “consisting of” has been construed in the manner in which the “self-foaming composition” does not contain any other component(s) (i.e., there are no added compositions or no, say, particles or added gas, external to intermediate composition(s) A and composition(s) B).  However, the nested “comprising” language permits any other ingredients (in addition to the required gas generating & gelling agent in (a) and activating gas generating agent & gelling agent (b), with ivermectin (c) and at least one excipient (d) present in either or both intermediate compositions) to be present in any claimed intermediate composition(s) (B) and/or (A).  Addition of glucomannan and or galactomannans (which would have been obvious to add to intermediate compositions B and A) are within the scope of the open “comprising” language defining the intermediate compositions.
Furthermore, review of the literature indicates galactomannans are used in foods as stabilisers; they are also widely used as thickeners.  Thus, they fall within at least the following two claimed excipient categories: (xvi) stabilizers and (xix) thickeners.  Glucomannan is also known as emulsifier and thickener (falling within at least three claimed excipient categories: (xix) thickeners, (lii) nonionic emulsifiers, & (xxv) non-foaming emulsifying agents).  Neither class of materials is excluded, even if the nested open within closed construction were construed as more limiting than the Examiner’s construction.  

Conclusion
Claims 1, 4-9, 11-15, 17, 21, 27-33 are rejected. No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611